UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 09-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings International Bond Fund September 30, 2010 International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value GOVERNMENT BONDS—87.6% AUSTRALIA—0.8% Government of Australia, 6.50%,5/15/13 AUD AUSTRIA—4.9% Republic of Austria, 3.40%,10/20/14(1) EUR Republic of Austria, 4.30%,9/15/17(1)(2) EUR Republic of Austria, 4.35%,3/15/19(1)(2) EUR Republic of Austria, 4.15%,3/15/37(1)(2) EUR BELGIUM—4.8% Kingdom of Belgium, 4.00%,3/28/14(1) EUR Kingdom of Belgium, 4.00%,3/28/18(1) EUR Kingdom of Belgium, 5.00%,3/28/35(1) EUR CANADA—4.1% Government of Canada, 3.75%,6/1/12(1) CAD Government of Canada, 5.00%,6/1/14(1) CAD Government of Canada, 3.75%,6/1/19 CAD Government of Canada, 5.75%,6/1/33(1) CAD DENMARK—3.0% Kingdom of Denmark, 5.00%,11/15/13(1) DKK Kingdom of Denmark, 4.00%,11/15/17(1) DKK Kingdom of Denmark, 4.00%,11/15/19(1) DKK FINLAND—5.1% Government of Finland, 4.25%,9/15/12(1) EUR Government of Finland, 3.125%,9/15/14(1) EUR Government of Finland, 3.875%,9/15/17(1) EUR Government of Finland, 4.375%,7/4/19(1) EUR Government of Finland, 4.00%,7/4/25(1) EUR FRANCE—4.6% Government of France, 4.00%,4/25/14(1) EUR Government of France, 3.25%,4/25/16(1) EUR Government of France, 4.25%,4/25/19(1) EUR Government of France, 5.50%,4/25/29(1) EUR Government of France, 4.75%,4/25/35(1) EUR GERMANY—14.2% German Federal Republic, 4.00%,10/11/13(1) EUR German Federal Republic, 3.50%,1/4/16(1) EUR German Federal Republic, 3.75%,1/4/19(1) EUR German Federal Republic, 5.625%,1/4/28(1) EUR German Federal Republic, 4.75%,7/4/34(1) EUR German Federal Republic, 4.25%,7/4/39(1) EUR KfW, 4.375%,10/11/13(1) EUR IRELAND—3.9% Republic of Ireland, 4.00%,1/15/14(1) EUR International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value Republic of Ireland, 5.90%,10/18/19(1) EUR Republic of Ireland, 5.40%,3/13/25(1) EUR ITALY—4.3% Republic of Italy, 5.25%,8/1/17(1) EUR Republic of Italy, 4.75%,8/1/23(1) EUR Republic of Italy, 5.00%,8/1/34(1) EUR Republic of Italy, 4.00%,2/1/37(1) EUR JAPAN—11.5% Government of Japan, 1.20%,3/20/12(1) JPY Government of Japan, 0.60%,9/20/14 JPY Government of Japan, 1.20%,6/20/15(1) JPY Government of Japan, 1.80%,6/20/18(1) JPY Government of Japan, 1.50%,9/20/18(1) JPY Government of Japan, 2.10%,12/20/26(1) JPY Government of Japan, 2.40%,3/20/37(1) JPY NETHERLANDS—4.9% Kingdom of Netherlands, 4.25%,7/15/13(1) EUR Kingdom of Netherlands, 4.00%,7/15/16 EUR Kingdom of Netherlands, 3.50%,7/15/20 EUR Kingdom of Netherlands, 4.00%,1/15/37(1) EUR PORTUGAL—4.0% Republic of Portugal, 3.60%,10/15/14(1) EUR Republic of Portugal, 4.35%,10/16/17(1) EUR Republic of Portugal, 4.75%,6/14/19(1) EUR Republic of Portugal, 4.10%,4/15/37(1) EUR SPAIN—4.3% Government of Spain, 5.40%,7/30/11(1) EUR Government of Spain, 4.25%,1/31/14(1) EUR Government of Spain, 4.00%,4/30/20(1) EUR Government of Spain, 4.90%,7/30/40(1) EUR SWEDEN—2.2% Government of Sweden, 5.25%,3/15/11(1) SEK Government of Sweden, 6.75%,5/5/14(1) SEK Government of Sweden, 4.25%,3/12/19(1) SEK UNITED KINGDOM—11.0% Government of United Kingdom, 5.00%,9/7/14(1) GBP Government of United Kingdom, 4.00%,9/7/16(1) GBP Government of United Kingdom, 4.50%,3/7/19(1) GBP Government of United Kingdom, 3.75%,9/7/19(1) GBP Government of United Kingdom, 4.25%,6/7/32(1) GBP Government of United Kingdom, 4.25%,3/7/36(1) GBP Government of United Kingdom, 4.50%,12/7/42(1) GBP TOTAL GOVERNMENT BONDS (Cost $1,390,452,761) International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value CREDIT—9.8% AUSTRALIA—0.7% New South Wales Treasury Corp., 5.50%,3/1/17(1) AUD FRANCE—2.0% Compagnie de Financement Foncier, MTN, 1.25%,12/1/11(1) JPY GERMANY—2.0% Eurohypo AG (Covered Bond), 3.75%,4/11/11(1) EUR JAPAN—1.0% Development Bank of Japan, 2.30%,3/19/26(1) JPY MULTI-NATIONAL—2.4% European Investment Bank, MTN, 4.75%,6/6/12(1) GBP European Investment Bank, MTN, 5.375%,10/15/12(1) EUR SPAIN(3) FTA Santander Auto, ClassA, VRN, 0.95%,11/25/10, resets quarterly off the 3-month Euribor plus 0.06% with no caps(1) EUR UNITED KINGDOM—1.7% Royal Bank of Scotland Group plc, MTN, 3.25%,1/25/13(1) EUR TOTAL CREDIT (Cost $142,463,903) SHORT-TERM INVESTMENTS—0.1% UNITED STATES—0.1% U.S. Treasury Bills, 0.14%,12/2/10(1)(4) USD (Cost $1,999,535) TEMPORARY CASH INVESTMENTS —0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(1) Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%-2.125%, 4/15/12-1/15/19, valued at $6,139,988), in a joint trading account at 0.19%, dated 9/30/10, due 10/01/10 (Delivery value $6,012,032)(1) TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,012,538) TOTAL INVESTMENT SECURITIES—97.9% (Cost $1,540,928,737) OTHER ASSETS AND LIABILITIES — 2.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) JPY for EURUBS AG 10/29/10 JPY for GBPUBS AG 10/29/10 JPY for GBPBarclays Bank plc 10/29/10 EUR for JPYWestpac Banking Corp. 10/29/10 GBP for JPYWestpac Banking Corp. 10/29/10 AUD for USDWestpac Banking Corp. 10/29/10 AUD for USDHSBC Holdings plc 10/29/10 AUD for USDBarclays Bank plc 10/29/10 CAD for USDWestpac Banking Corp. 10/29/10 International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) CAD for USDBarclays Bank plc 10/29/10 CAD for USDHSBC Holdings plc 10/29/10 CAD for USDDeutsche Bank AG 10/29/10 CAD for USDBarclays Bank plc 10/29/10 CAD for USDHSBC Holdings plc 10/29/10 CAD for USDHSBC Holdings plc 10/29/10 CAD for USDBarclays Bank plc 10/29/10 CHF for USDWestpac Banking Corp. 10/29/10 CHF for USDHSBC Holdings plc 10/29/10 CHF for USDWestpac Banking Corp. 10/29/10 CHF for USDUBS AG 10/29/10 DKK for USDHSBC Holdings plc 10/29/10 DKK for USDHSBC Holdings plc 10/29/10 DKK for USDBarclays Bank plc 10/29/10 EUR for USDBarclays Bank plc 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDDeutsche Bank AG 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDBarclays Bank plc 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDUBS AG 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDBarclays Bank plc 10/29/10 GBP for USDDeutsche Bank AG 10/29/10 GBP for USDBarclays Bank plc 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDBarclays Bank plc 10/29/10 JPY for USDDeutsche Bank AG 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDUBS AG 10/29/10 JPY for USDBarclays Bank plc 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 NOK for USDBarclays Bank plc 10/29/10 NOK for USDHSBC Holdings plc 10/29/10 NOK for USDHSBC Holdings plc 10/29/10 International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) NOK for USDWestpac Banking Corp. 10/29/10 NOK for USDDeutsche Bank AG 10/29/10 NZD for USDWestpac Banking Corp. 10/29/10 NZD for USDBarclays Bank plc 10/29/10 NZD for USDWestpac Banking Corp. 10/29/10 NZD for USDHSBC Holdings plc 10/29/10 NZD for USDBarclays Bank plc 10/29/10 SEK for USDDeutsche Bank AG 10/29/10 SEK for USDHSBC Holdings plc 10/29/10 SEK for USDDeutsche Bank AG 10/29/10 $ 185,140,596 $ (6,559,426) (Value on Settlement Date $178,581,170) Contracts to BuyCounterparty Settlement Date Value Unrealized Gain (Loss) JPY for EURWestpac Banking Corp. 10/29/10 JPY for GBPWestpac Banking Corp. 10/29/10 EUR for JPYUBS AG 10/29/10 GBP for JPYUBS AG 10/29/10 GBP for JPYBarclays Bank plc 10/29/10 AUD for USDHSBC Holdings plc 10/29/10 AUD for USDWestpac Banking Corp. 10/29/10 AUD for USDWestpac Banking Corp. 10/29/10 AUD for USDBarclays Bank plc 10/29/10 AUD for USDHSBC Holdings plc 10/29/10 AUD for USDHSBC Holdings plc 10/29/10 AUD for USDDeutsche Bank AG 10/29/10 AUD for USDUBS AG 10/29/10 AUD for USDBarclays Bank plc 10/29/10 CAD for USDWestpac Banking Corp. 10/29/10 CAD for USDWestpac Banking Corp. 10/29/10 CAD for USDWestpac Banking Corp. 10/29/10 CAD for USDHSBC Holdings plc 10/29/10 CHF for USDWestpac Banking Corp. 10/29/10 CHF for USDBarclays Bank plc 10/29/10 CHF for USDHSBC Holdings plc 10/29/10 CHF for USDBarclays Bank plc 10/29/10 DKK for USDWestpac Banking Corp. 10/29/10 DKK for USDWestpac Banking Corp. 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDHSBC Holdings plc 10/29/10 EUR for USDBarclays Bank plc 10/29/10 EUR for USDBarclays Bank plc 10/29/10 EUR for USDWestpac Banking Corp. 10/29/10 EUR for USDBarclays Bank plc 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDBarclays Bank plc 10/29/10 GBP for USDHSBC Holdings plc 10/29/10 GBP for USDUBS AG 10/29/10 GBP for USDWestpac Banking Corp. 10/29/10 GBP for USDUBS AG 10/29/10 JPY for USDWestpac Banking Corp. 10/29/10 JPY for USDHSBC Holdings plc 10/29/10 JPY for USDBarclays Bank plc 10/29/10 NOK for USDWestpac Banking Corp. 10/29/10 NOK for USDBarclays Bank plc 10/29/10 International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) NOK for USDHSBC Holdings plc 10/29/10 NOK for USDDeutsche Bank AG 10/29/10 NZD for USDHSBC Holdings plc 10/29/10 NZD for USDHSBC Holdings plc 10/29/10 NZD for USDDeutsche Bank AG 10/29/10 NZD for USDWestpac Banking Corp. 10/29/10 SEK for USDWestpac Banking Corp. 10/29/10 SEK for USDHSBC Holdings plc 10/29/10 SEK for USDWestpac Banking Corp. 10/29/10 SEK for USDBarclays Bank plc 10/29/10 SEK for USDBarclays Bank plc 10/29/10 $ 205,905,417 $ 5,670,512 (Value on Settlement Date $211,575,929) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 99 U.S. Long Bond December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes December 2010 Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc DKK - Danish Krone EUR - Euro Euribor - Euro Interbank Offered Rate GBP - British Pound JPY - Japanese Yen MTN - Medium Term Note NOK - Norwegian Krone NZD - New Zealand Dollar resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK - Swedish Krona USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $179,388,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $52,782,711, which represented 3.2% of total net assets. Categoryis less than 0.05% of total net assets. The rate indicated is the yield to maturity at purchase. International Bond – Schedule of Investments SEPTEMBER 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Government Bonds – – Credit – – Short-Term Investments – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY INTERNATIONAL BOND FUNDS By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 29, 2010
